The only question of any substance involved herein has been recently decided by this court favorable to the contention of plaintiff in error in Fidelity Trust Co. v. C. I. Pumroy, ante,145 P. 1052, as sheriff of Pawnee county, wherein it was held:
"A lien for taxes upon the property of the tax debtor is inferior to that of a chattel mortgage lien antedating the time the tax lien attaches."
Upon the authority of that case the judgment of the court below must be reversed and rendered.
All the Justices concur.